Title: From Thomas Jefferson to Thomas Claxton, 26 October 1802
From: Jefferson, Thomas
To: Claxton, Thomas


          
            Sir
            Washington Oct. 26. 1802.
          
          Observing that the roof of the Representatives chambers has sunk in the middle, that the walls are cracked in several places and pressing out from the perpendicular, I think it necessary that the cause should be examined into by good & experienced persons, that we may know whether they may be safely left in their present state until the next season, when such steps may be taken as Congress shall in the mean time authorize, or whether, and what, immediate steps are necessary to prevent the injury from going further until the next season. I would wish Mr. Blagden, mr Herbaugh & mr Hadfield to be called in, and to recieve their opinions in writing; which therefore I request you to do, as you have the immediate care of that chamber under your charge. Accept my best wishes.
          
            Th: Jefferson
          
        